DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every features of the invention specified in the claims.  
The limitation "the plurality of ribs are a separate component from the bottom surface of the baking pan, and are connected thereto" as cited in lines 1-2, claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-7 are objected to because of the following informalities: 
In claim 1: the term “…and/or …” should be change to --…or…--. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tingley (US 20030217646 A1).
	Regarding claim 1, Tingley discloses
A baking pan (baking tray 10, fig.1), comprising: 
a bottom surface (baking tray 10 has a bottom surface, figs.1, 5A-5B); 
a plurality of vertical walls (perimeter band 14 has four vertical walls, fig.1) adjacent to the bottom surface (baking surface 12, fig.1), so that the plurality of vertical walls (perimeter band 14) and the bottom surface (baking surface 12) define an interior space [fig.1 shows perimeter band 14 and the baking surface 12 define a space]; 
a plurality of ribs (support ribs 16, 18, fig.1) on the bottom surface (baking surface 12), wherein the ribs (support ribs 16, 18) project in a direction away from the bottom surface (baking surface 12) and into the interior space; and 
a plurality of cells (baking subunit 20, fig.1) defined by the plurality of ribs (support ribs 16, 18) or the plurality of vertical walls, so that the cells have a depth (baking subunit 20), wherein the baking pan (baking tray 10) holds food product to be cooked in the cells (baking subunit 20).

    PNG
    media_image1.png
    432
    594
    media_image1.png
    Greyscale


Regarding claim 4, Tingley discloses 
each of the plurality of ribs (support ribs 16, 18, fig.1) has a rounded top [Fig.2 shows support ribs 16, 18 has a rounded top].

Regarding claim 5, Tingley discloses 
the plurality of ribs (support ribs 16, 18, fig.1) are a unitary component with the bottom surface of the baking pan (baking tray 10, fig.1).

Regarding claim 7, Tingley discloses 
each of the plurality of cells (baking subunit 20, fig.1) has a square or rectangular shape [Fig.2 shows the baking subunit 20 has a square shape].

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smallegan (US 20130032040 A1).
Regarding claim 8, Smallegan discloses 
A spatula (roller tool 50, fig.18), comprising: 
a first end (FE, annotated figure below), wherein the first end has a flat shape [annotated figure below shows FE has a flat shape]; 
a second end (SE, annotated figure below), wherein the second end (SE) has a cutting wheel (cutting disk 55, fig.18) connected thereto; and 
a handle (handle 51, fig.18), wherein the first end (FE) and the second end (SE) are connected via the handle (handle 51).

    PNG
    media_image2.png
    476
    479
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tingley (US 20030217646 A1).
Regarding claims 2-3, Tingley discloses substantially all the features as set forth in claim 1 above, such as a plurality of ribs, but does not disclose each of the plurality of ribs has a height of one millimeter to six millimeters or two millimeters to four millimeters.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a plurality of ribs of Tingley, with  each of the plurality of ribs has a height of one millimeter to six millimeters or two millimeters to four millimeters, as it well known in the art of manufacturing design choice purpose, in order suitable for the user application.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tingley (US 20030217646 A1) in view of Navare (US 20120055346 A1).
Regarding claim 6, Tingley discloses substantially all the features as set forth in claim 1 above, such as a plurality of ribs and a baking pan, but does not disclose the plurality of ribs are a separate component from the bottom surface of the baking pan, and are connected thereto.
Navare discloses a baking pan (grill pan 10, fig.8) comprises a plurality of ribs (rack assembly 38, fig.8) are a separate component from a bottom surface of the baking pan (grill pan 10), and are connected thereto.
 	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a plurality of ribs of Tingley, are separate component from a bottom surface of the baking pan (grill pan 10), and are connected thereto, as taught by Navare, in order to allow any types of food items.

    PNG
    media_image3.png
    545
    393
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
07/24/2022